 

Exhibit 10.12

 

JOINDER TO

AND AGREEMENT TO BE BOUND BY STOCK ESCROW AGREEMENT AND LETTER AGREEMENT

 

Stewart Martin (the “Transferee”), who is the proposed transferee of 4,000
shares (the “Shares”) of the common stock, $.0001 par value per share (“Common
Stock”) of Jensyn Acquisition Corp., a Delaware corporation (the “Company”),
comprised of (a) 1,000 shares registered in the name of Jeffrey J. Raymond, (b)
1,000 Shares registered in the name of Rebecca Irish, (c) 1,000 Shares
registered in the name of Joseph J. Raymond and (d) 1,000 shares registered in
the name of Peter Underwood (each a “Transferor” and collectively the
“Transferors”), hereby acknowledges that he has read and reviewed (i) the Stock
Escrow Agreement dated as of March 2, 2016 (the “Escrow Agreement”) by and among
the Company, Continental Stock Transfer & Trust Company (the “Escrow Agent”) and
each of the shareholders of the Company that is a signatory thereto filed as
Exhibit 10.4 to the Company’s Report on Form 8-K which was filed with the
Securities and Exchange Commission on March 11, 2016 (the “Form 8-K”) and (ii)
each of the Letter Agreements dated March 2, 2016 between the Company and the
Transferors filed as Exhibits 10.3(a), 10.3(b), 10.3(c) and 10.3(d),
respectively, to the Form 8-K. Transferee hereby agrees that the Shares shall be
held by the Escrow Agent pursuant to the Escrow Agreement and Transferee hereby
agrees to, and upon transfer of the Shares to Transferee, Transferee shall be
bound by, the terms and conditions of the Escrow Agreement and the Letter
Agreements applicable to the Transferors.

 

The Transferee hereby represents and warrants to the Transferors as follows:

 

1. The Transferee understands that (i) the Shares have not been registered under
the Securities Act of 1933, as amended (the “Act”), and (ii) the Shares may not
be sold except pursuant to an effective registration statement or pursuant to a
duly available exemption from such registration requirements.     2. The
Transferee is acquiring the Shares for his own account and not with a view to or
for distribution in a manner that would violate the Act.     3. The Transferee
is an “accredited investor,” as such term is defined in Rule 501(a)(1) of
Regulation D under the Act, and has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the acquisition of the Shares and, having had access to or having been furnished
with all such information as he has considered necessary, has concluded that he
is able to bear those risks.     4. The Shares were not offered or sold to the
Transferee by any form of general solicitation or general advertising.     5.
The Transferee acknowledges that, so long as appropriate, a legend similar to
the following may appear on the certificates representing the Shares: “These
securities have not been registered under the Securities Act of 1933 and may be
reoffered and sold only if registered or if an exemption from registration is
available.”

 

(signature page follows)

 

 

   

 

Dated: November 11, 2016

 

  TRANSFEREE       /s/ Stewart Martin   Stewart Martin

 

Signature Page to Joinder Agreement

 

 

   

 